       Case 1:20-cv-03011-AT-DCF Document 27 Filed 02/26/21 Page 1 of 1


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
EDDIE COTTO,                                                        DOC #: _________________
                                                                    DATE FILED: 2/26/2021
                       Plaintiff,

               -against-                                             20 Civ. 3011 (AT) (DCF)

                                                                              ORDER
FEDERAL BUREAU OF PRISONS; USDOJ/FBOP;
LINCON VITALE, Warden; ROBERT BEAUDOUIN,
Doctor; N. REID, Case Manager; RIVERA, Unit
Manager (11 South); ECKLEN, Unit Manager (7 North),

                Defendants.
ANALISA TORRES, District Judge:

       On February 1, 2021, the Honorable Debra C. Freeman issued a Report and
Recommendation (the “R&R”), recommending that Plaintiff’s motions for “leniency,” ECF No.
9, “conspiracy” “malicious prosecution” “false arrest” and “false imprisonment”, ECF No. 13,
and leave to file an amended complaint, ECF No. 19, be denied, and the action be dismissed
without prejudice due to Plaintiff’s failure to exhaust his administrative remedies. R&R, ECF
No. 26. A copy of the R&R was mailed to Plaintiff pro se on February 3, 2021. See 2/3/2021
Docket Entry.

       Having received no objections to the R&R, the Court reviewed the R&R for clear error,
and found none. Santiago v. Colvin, No. 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar.
17, 2014). The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Plaintiff’s
motions for leniency, ECF No. 9, conspiracy and other tort claims, ECF No. 13, and leave to file
an amended complaint, ECF No. 19, are DENIED, and the action is DISMISSED without
prejudice. See Wisoff v. City of Schenectady, 568 Fed. App’x 28, 30 n.2 (2d Cir. 2014).

        The Clerk of Court is directed to terminate the motions at ECF Nos. 9 and 13, and close
the case. The Clerk of Court is further directed to mail a copy of this order to Plaintiff pro se.

       SO ORDERED.

Dated: February 26, 2021
       New York, New York
